Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in obvious combination, fails to teach a manufacturing method for a seat frame for assembling at least one of a cushion frame and a back frame using a first device and a second device to manufacture the cushion frame or the back frame, the first device being configured to be driven in a state where outer frame components of a vehicle seat to be located at an outer side in a seat width direction of the vehicle seat and inner frame components to be located at an inner side in the seat width direction are arranged, the outer frame components and the inner frame components being components of at least one of a cushion frame and a back frame that form the vehicle seat, the second device being operable to install the outer frame components and the inner frame components on the first device, the method comprising: installing, by the second device, the outer frame components side by side and subsequently installing the inner frame components between the outer frame components; and moving, in a state where the outer frame components and the inner frame components are arranged, by the first device, the outer frame components to positions in which the outer frame components are to be assembled with the inner frame components.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726